Election/Restrictions
RE: Scheinberg et al.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, 	claim(s) 1, 2, 11, 19, 20, 31 and 43, drawn to an engineered immune cell.
Group II, 	claim(s) 68, 72, 73 and 75, drawn to a method for treating an inflammation, an inflammatory disease, an autoimmune disease, or a pathogenic infection, in a subject in need thereof comprising administering an effective amount of an engineered immune cell.
Group III, 	claims 78, 81 and 82, drawn to a method for ablation therapy in a subject in need thereof comprising administering an effective amount of an engineered immune cell.
Group IV, 	claim(s) 85-87, 90 and 92, drawn to method for preparing immune cells for therapy.
Group	V	claim(s) 96, drawn to a compound of Formula II or a zwitterion.

2.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because the groups do not share the same or corresponding technical feature. Groups I-IV share a technical feature of an engineer immune cell. However, this technical feature is not in Group V.

3.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(i)	the prodrug converting enzyme is expressed on the surface of the immune cell, or secreted (claim 1)
(ii) 	receptor:
a T cell receptor, a native cell receptor, a non-native cell receptor, or a chimeric antigen receptor (claims 2 and 19)
(iii)	prodrug converting enzyme:
Pseudomonas sp. Carboxypeptidase G2 (CPG2) or Enterobacter cloacae β-lactamase (claim 11)
(iv)	costimulatory domain:
CD28 costimulatory domain, a CD3[Symbol font/0x7A]-chain, a 4-1BBL costimulatory domain or any combination thereof (claim 19)
(v)	target antigen:
Pasteurella species, Staphylococci species, Streptococcus species, Escherichia coli, Pseudomonas species, and Salmonella species bacteria HSV-1, gB, gD, gH, VP16, VP22 of HSV-2, gB of CMV or gH of CMV, HCV protein, E6 or E7 of HPV, gp120, gp41, gp160, gag, or  pol of HIV, a parasitic antigen, a bone marrow specific antigen, a stem cell-specific antigen, hematopoietic-specific antigen, hematopoietic stem cell specific antigen (including CD34), a CD antigen (claims 1, 11, 20, 31 and 85) 
If applicant elects a bacterial antigen, applicant is required to further elect a specific bacterial antigen from group (v-a)
(v-a)	 bacterial antigen: 	
a peptidoglycan antigen, a capsule antigen or a cell wall antigen (claim 20)-4- 4881-6103-2733.1Atty. Dkt. No. 115872-0593
	(vi) 	immune cell:
a CD4 T cell, a CD8+ T cell, a B cell, or a natural killer cell (claims 43, 90 and 92)
	(vii)	disease:
an inflammation, an inflammatory disease, an autoimmune disease, or a pathogenic infection (claims 68 and 86)
If applicant elects autoimmune disease, applicant is required to further elect a specific autoimmune disease from group (vii-a).
If applicant elects inflammation, applicant is required to further elect a specific inflammation from group (vii-b).
(vii-a)	Acquired Immunodeficiency Syndrome (AIDS), alopecia -5- 4881-6103-2733.1Atty. Dkt. No. 115872-0593 areata, ankylosing spondylitis, antiphospholipid syndrome, autoimmune Addison's disease, autoimmune hemolytic anemia, autoimmune hepatitis, autoimmune inner ear disease (AIED), autoimmune lymphoproliferative syndrome (ALPS), autoimmune thrombocytopenic purpura (ATP), Behcet's disease, cardiomyopathy, celiac sprue-dermatitis hepetiformis, chronic fatigue immune dysfunction syndrome (CFIDS), chronic inflammatory demyelinating polyneuropathy (CIPD), cicatricial pemphigoid, cold agglutinin disease, crest syndrome, Crohn's disease, Degos' disease, dermatomyositis- juvenile, discoid lupus, essential mixed cryoglobulinemia, fibromyalgia-fibromyositis, Graves' disease, Guillain-Barre syndrome, Hashimoto's thyroiditis, idiopathic pulmonary fibrosis, idiopathic thrombocytopenia purpura, IgA nephropathy, insulin- dependent diabetes mellitus, juvenile chronic arthritis (Still's disease), juvenile rheumatoid arthritis, Meniere's disease, mixed connective tissue disease, multiple sclerosis, myasthenia gravis, pernicious anemia, polyarteritis nodosa, polychondritis, polyglandular syndromes, polymyalgia rheumatica, polymyositis and dermatomyositis, primary agammaglobulinemia, primary biliary cirrhosis, psoriasis, psoriatic arthritis, Raynaud's phenomena, Reiter's syndrome, rheumatic fever, rheumatoid arthritis, sarcoidosis, scleroderma (progressive systemic sclerosis (PSS), also known as systemic sclerosis (SS)), Sjogren's syndrome, stiff- man syndrome, systemic lupus erythematosus, Takayasu arteritis, temporal arteritis/giant cell arteritis, ulcerative colitis, uveitis, vitiligo, Wegener's granulomatosis, and any combination thereof (claim 72)
(vii-b)	inflammation due to:
an allergic or asthmatic condition or an allogenic transplant or graft rejection (claim 73)
	(viii)	cytokine:
interferon α, interferon β, interferon [Symbol font/0x67], complement C5a, IL-2, TNFalpha, CD40L, IL12, IL-23, IL15, IL17, CCL1, CCL11, CCL12, CCL13, CCL14-1, CCL14-2, CCL14-3, CCL15-1, CCL15-2, CCL16, CCL17, CCL18, CCL19, CCL19, CCL2, CCL20, CCL21, CCL22, CCL23-1, CCL23-2, CCL24, CCL25-1, CCL25-2, CCL26, CCL27, CCL28, CCL3, CCL3L1, CCL4, CCL4L1, CCL5, CCL6, -6- 4881-6103-2733.1Atty. Dkt. No. 115872-0593 CCL7, CCL8, CCL9, CCR10, CCR2, CCR5, CCR6, CCR7, CCR8, CCRL1, CCRL2, CX3CL1, CX3CR, CXCL1, CXCL10, CXCL11, CXCL12, CXCL13, CXCL14, CXCL15, CXCL16, CXCL2, CXCL3, CXCL4, CXCL5, CXCL6, CXCL7, CXCL8, CXCL9, CXCL9, CXCR1, CXCR2, CXCR4, CXCR5, CXCR6, CXCR7 and XCL2 (claim 75)
	(ix)	a compound of formula II, zwitterion (claim 96)
If applicant elects a compound of formula II, applicant is required to further elect a single compound from claim 96 (i.e. with specific defined X7, X8, X9, R9 and R10, e.g. X7 is Cl, X9 is NH, X10 is O, R9 is a bond, R10 is the first structure with R11 being H) 

Applicant is required, in reply to this action, to elect a single species from each of groups (i)-(ix) above (e.g. (i)the prodrug converting enzyme is expressed on the surface of the immune cell, (ii) a chimeric antigen receptor, (iii) Pseudomonas sp. (iv) a CD3[Symbol font/0x7A]-chain, (v) Staphylococci species, (v-a) a cell wall antigen, (vi) CD4 T cell, (vii) a pathogenic infection, (viii) IL-2, and (ix) compound of formula II, wherein  X7 is Cl, X9 is NH, X10 is O, R9 is a bond, R10 is the first structure with R11 being H), to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The species lack unity of invention because the claims do not share the same or corresponding technical feature.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

6.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643